Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered June 24, 1982, convicting him of murder in the second degree (felony murder), attempted murdér in the second degree, attempted robbery in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
On appeal, defendant contends that numerous instances of prosecutorial misconduct deprived him of a fair trial. While some of the prosecutor’s remarks would have been better left unsaid, the bulk of the alleged errors were unobjected to, and for the most part, the prosecutor’s comments on summation were a fair response to remarks made by defense counsel on summation (see, People v Anthony, 24 NY2d 696; People v Marks, 6 NY2d 67, cert denied 362 US 912; People v Blackman, 88 AD2d 620). While there were instances of prosecutorial misconduct, reversal is not appropriate in view of the overwhelming evidence of defendant’s guilt. We have considered defendant’s remaining claims and find them either unpreserved for appellate review or without merit. Gibbons, J. P., Bracken, Kunzeman and Kooper, JJ., concur.